DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tits (US 2003/0025641) in view of Georgiadis et al. (US 2012/0162010, hereby referred as Georgiadis).
Regarding claim 1, Tits teaches the following:
a method comprising: 
configuring a feed unit (element 2, figures 1-4) of a reflector antenna system to generate a first wave having a first polarization (abstract, paragraphs [0004] and [0012]-[0013]); 
determining a polarization mismatch between the first polarization of the first wave generated by the feed unit and a second polarization associated with a reflector unit (element 1, figures 1-3) of the reflector antenna system (abstract, paragraphs [0004] and [0012]-[0013]); 
pre-distorting the first wave to achieve a compensated polarization for reducing and/or eliminating the polarization mismatch (abstract, paragraphs [0004] and [0012]-[0013]); 
illuminating the reflector unit with the pre-distorted first wave having the compensated polarization (abstract, paragraphs [0004] and [0012]-[0013]); and 
reflecting, by the reflector unit, at least a re-radiated wave, wherein the reflector antenna system includes only one feed unit (“optional possibility a second feed”, paragraph [0010]), and wherein a level of the re-radiated wave is increased as a result of the pre-distortion (abstract, paragraphs [0004] and [0012]-[0013]).
Tits does not explicitly teach processing the pre-distorted first wave, prior to reflection, using a plurality of active array elements on the reflector unit.
Georgiadis suggests the teachings of processing the first wave, prior to reflection, using a plurality of active array elements on the reflector unit (paragraphs [0001], [0004]-[0005], [0025], and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the reflector unit of Tits to include processing the pre-distorted first wave, prior to reflection, using a plurality of active array elements on the reflector unit as suggested by the teachings of Georgiadis as active reflectarrays are known replacements for standard reflectors, such as the one in Tits, which can improve the performance of the apparatus by allowing for the capability of electronically controlling the phase of its reflected wave which can be used for beam steering (Georgiadis, paragraphs [0001], [0004]-[0005], [0025], and [0101]).

Regarding claim 2, the combination of Tits and Georgiadis as referred in claim 1 teaches the following:
wherein the feed unit is a horn type feed unit (Tits, element 2, figures 1-4).

Regarding claim 11, Tits teaches the following:
an apparatus comprising: 
a single feed (element 2, figures 1-4, “optional possibility a second feed”, paragraph [0010]) unit configured to: 
generate a first wave having a first polarization (abstract, paragraphs [0004] and [0012]-[0013]), determine a polarization mismatch between the first polarization of the first wave generated by the feed unit and a second polarization (abstract, paragraphs [0004] and [0012]-[0013]), and pre-distort the first wave to achieve a compensated polarization for reducing and/or eliminating a polarization mismatch (abstract, paragraphs [0004] and [0012]-[0013]), and output the pre-distorted first wave having the compensated polarization (abstract, paragraphs [0004] and [0012]-[0013]); and a reflector unit (element 1, figures 1-3) for receiving the pre-distorted first wave and reflecting at least a re-radiated wave, wherein the second polarization is associated with the reflector unit, and wherein a level of the re-radiated wave is increased as a result of the pre-distortion (abstract, paragraphs [0004] and [0012]-[0013]).
Tits does not explicitly teach reflector unit comprising a plurality of active array elements, and configured to: receive the pre-distorted first wave, process the pre-distorted first wave using the plurality of active array elements, and reflect at least a re-radiated wave.
Georgiadis suggests the teachings of a reflector unit comprising a plurality of active array elements, and configured to: receive the first wave, process the first wave using the plurality of active array elements, and reflect at least a re-radiated wave (paragraphs [0001], [0004]-[0005], [0025], and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the reflector unit of Tits to comprise a plurality of active array elements, and configured to receive the pre-distorted first wave, process the pre-distorted first wave using the plurality of active array elements, and reflect at least a re-radiated wave as suggested by the teachings of Georgiadis as active reflectarrays are known replacements for standard reflectors, such as the one in Tits, which can improve the performance of the apparatus by allowing for the capability of electronically controlling the phase of its reflected wave which can be used for beam steering (Georgiadis, paragraphs [0001], [0004]-[0005], [0025], and [0101]).

Regarding claim 12, the combination of Tits and Georgiadis as referred in claim 11 teaches the following:
wherein the feed unit is a horn type feed unit (Tits, element 2, figures 1-4).


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tits (US 2003/0025641) in view of Georgiadis et al. (US 2012/0162010, hereby referred as Georgiadis), and further in view of Kent (US 3,622,884).
Regarding claim 4, the combination of Tits and Georgiadis as referred in claim 2 teaches the method with the exception for the following:
wherein pre-distorting comprises: disposing a first pin through a first interior side of the feed unit; disposing a second pin through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side; and exciting the first pin and the second pin to generate the first wave with the compensated polarization.
Kent suggests the teachings of disposing a first pin (element 70, figures 5) through a first interior side of the feed unit (element 10, figures 5); disposing a second pin (element 72, figures 5) through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side (as shown in figures 5); and exciting the first pin and the second pin to generate the first wave with the compensated polarization (figures 5, column 3, lines 21-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the pre-distorting of the combination of Tits and Georgiadis to comprise of disposing a first pin through a first interior side of the feed unit; disposing a second pin through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side; and exciting the first pin and the second pin to generate the first wave with the compensated polarization as suggested by the teachings of Kent in order to alter the polarization of the transmitted wave from the feed unit to a desired polarization (figures 5, column 3, lines 21-39).

Regarding claim 5, Tits as modified in claim 4 teaches the method with the exception for the following:
wherein exciting the first pin and the second pin comprises: applying a first electric field having a predetermined amplitude and phase to the first pin; and applying a second electric field having a predetermined amplitude and phase to the second pin.
Kent suggests the teachings of wherein exciting the first pin and the second pin comprises: applying a first electric field having a predetermined amplitude and phase to the first pin (figures 5, column 3, lines 21-39); and applying a second electric field having a predetermined amplitude and phase to the second pin (figures 5, column 3, lines 21-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the exciting the first pin and the second pin of Tits as modified to comprise applying a first electric field having a predetermined amplitude and phase to the first pin; and applying a second electric field having a predetermined amplitude and phase to the second pin as suggested by the teachings of Kent in order to alter the polarization of the transmitted wave from the feed unit to a desired polarization (figures 5, column 3, lines 21-39).

Regarding claim 14, the combination of Tits and Georgiadis as referred in claim 12 teaches the apparatus with the exception for the following:
further comprising: a first pin disposed through a first interior side of the feed unit; a second pin disposed through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side; and a controller configured to excite the first pin and the second pin to generate the first wave having the compensated polarization.
Kent suggests the teachings of further comprising: a first pin (element 70, figures 5) disposed through a first interior side of the feed unit (element 10, figures 5); a second pin (element 72, figures 5) disposed through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side (as shown in figures 5); and a controller (elements 46 and 48, figures 5) configured to excite the first pin and the second pin to generate the first wave having the compensated polarization (figures 5, column 3, lines 21-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the apparatus of the combination of Tits and Georgiadis to comprise a first pin disposed through a first interior side of the feed unit; a second pin disposed through a second interior side of the feed unit, the second interior side being orthogonal to the first interior side; and a controller configured to excite the first pin and the second pin to generate the first wave having the compensated polarization as suggested by the teachings of Kent in order to alter the polarization of the transmitted wave from the feed unit to a desired polarization (figures 5, column 3, lines 21-39).

Regarding claim 15, Tits as modified as referred in claim 14 teaches the apparatus with the exception for the following:
wherein the controller is further configured to: apply a first electric field having a predetermined amplitude and phase to the first pin; and apply a second electric field having a predetermined amplitude and phase to the second pin.
Kent suggests the teachings of wherein the controller (elements 46 and 48, figures 5) is further configured to: apply a first electric field having a predetermined amplitude and phase to the first pin (figures 5, column 3, lines 21-39); and apply a second electric field having a predetermined amplitude and phase to the second pin (figures 5, column 3, lines 21-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the controller of Tits as modified to comprise apply a first electric field having a predetermined amplitude and phase to the first pin; and apply a second electric field having a predetermined amplitude and phase to the second pin as suggested by the teachings of Kent in order to alter the polarization of the transmitted wave from the feed unit to a desired polarization (figures 5, column 3, lines 21-39).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tits (US 2003/0025641) in view of Georgiadis et al. (US 2012/0162010, hereby referred as Georgiadis), and further in view of Shafai et al. (US 4,982,198, hereby referred as Shafai). 
Regarding claim 10, the combination of Tits and Georgiadis as referred in claim 11 teaches the method with the exception for the following:
further comprising: retrieving an axial ratio associated with the reflector unit; and pre-distorting the first polarization based, at least in part, on the retrieved axial ratio.
Shafai suggests the teachings of retrieving an axial ratio associated with the reflector unit; and modifying the wave on the reflector unit, at least in part, on the retrieved axial ratio (column 2, lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of the combination of Tits and Georgiadis to further comprise retrieving an axial ratio associated with the reflector unit; and pre-distorting the first polarization based, at least in part, on the retrieved axial ratio as suggested by the teachings of Shafai as designing the feed unit to take account the axial ratio of the reflector unit would allow the method to pre-distort the polarization to a polarization that would allow for an improved performance vs when the axial ratio is not considered. 

Regarding claim 20, the combination of Tits and Georgiadis as referred in claim 11 teaches the apparatus with the exception for the following:
wherein the feed unit is configured to determine the polarization mismatch based, at least in part, on an axial ratio associated with the reflector unit.
Shafai suggests the teachings of retrieving an axial ratio associated with the reflector unit; and modifying the wave on the reflector unit, at least in part, on the retrieved axial ratio (column 2, lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of the combination of Tits and Georgiadis to further comprise retrieving an axial ratio associated with the reflector unit; and pre-distorting the first polarization based, at least in part, on the retrieved axial ratio as suggested by the teachings of Shafai as designing the feed unit to take account the axial ratio of the reflector unit would allow the method to pre-distort the polarization to a polarization that would allow for an improved performance vs when the axial ratio is not considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

While the current claims are all rejected, the examiner does notice differences between the current prior art and the disclosed invention. The examiner suggests that the applicant amend the independent claims to include sensors which are used to measure the characteristics of the wave components and make adjustments to the orthogonal pins to adjust the predistortion as described in paragraph [0068] and shown in figure 11, which would overcome the current prior art rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845